Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Kevin Zimmer on 04/07/2021.
The application has been amended as follows: 
Claim 11, in line 19, “and the second output signal appears continuous in”.
Claim 12, in last two lines, “and wherein the low pass filter is driving an additional input of the apparatus”.  

Allowable Subject Matter
3.	Claims 1-19 are allowed. 
4.	The following is an examiner’s statement of reasons for allowance: 
Consider claims 1, 11, 13 and 18, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious generating, by a resonant circuit without performing frequency conversion of the input signal, a second output signal at a second output of the receive chain, the second output signal comprising a substantially regenerated copy of the receive input signal at a higher power level than the input signal, the second output signal including an output carrier signal having RF frequencies substantially the same  optimally tapped out without affecting properties of the receive chain, the resonant circuit having an input port coupled to an amplifier output of the amplifying circuit and an output port coupled to the second output, the resonant circuit being further configured to include one of: (i) a split capacitor and an additional capacitor coupled to a common node of the split capacitor, (ii) a resonator and an output capacitor connected on an output branch coupled to the second output, and (iii) a differential input/output resonator having a first resonator output connected to ground and a second resonator output connected to an output branch coupled to the second output.  
Consider claim 12, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious a phase lock loop having an output split into a first output and a second output, the second output being adapted as an input to a voltage range frequency divider feeding frequency/phase comparator, wherein the comparator is configured to receive a second input signal F_reference frequency divided by a factor M, wherein the comparator output driving a low pass filter through a switch, wherein the switch is .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Rui Meng Hu/
R.H./rh
April 8, 2021
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643